Citation Nr: 1630052	
Decision Date: 07/27/16    Archive Date: 08/04/16

DOCKET NO.  08-09 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to a compensable rating for a neck cyst, status post excision.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

R. Dodd, Counsel









INTRODUCTION

The Veteran had active service from September 1954 to August 1958 and October 1958 to October 1979. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a January 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The matter is now handled by the RO in Los Angeles, California. 

In April 2010, March 2011, and July 2015 the Board remanded these claims for additional development.  That development having been completed, the claims are now ready for appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In addition to the VBMS claims file, there is a Virtual VA paperless file associated with the Veteran's case.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Throughout the period of appeal, the Veteran's service-connected neck cyst, status post excision, was manifested by at most a well-defined, non tender, linear scar on the neck with no functional impairment noted, and 1 characteristic of disfigurement via a scar a least one quarter inch (.6 centimeters) wide at its widest part.
 
 2.  The evidence of record does not show that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities, given his educational background and occupational experience.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent evaluation, but no higher, for service-connected neck cyst, status post excision, have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.118, Diagnostic Code (DC) 7819 (2015).
 
 2.  The criteria for a total disability rating based on individual unemployability due to service-connected disabilities, to include on an extraschedular basis, have not been met. 38 U.S.C.A. § 1155  (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119   (2004).  VCAA notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

In a claim for an increased evaluation, the VCAA requirement is generic notice: the type of evidence needed to substantiate the claim, which consists of evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication, such as where (1) the claimant demonstrates actual knowledge of the content of the required notice; (2) a reasonable person could be expected to understand from the notice what was needed; or (3) a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. (2009).  Defective timing may be cured by a fully compliant notice letter followed by a readjudication of the claim.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In a claim for an increased evaluation, the VCAA requirement is generic notice: the type of evidence needed to substantiate the claim, which consists of evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Conway  v. Prinicipi, 353 F.3d 1369 (Fed. Cir. 2004).  Specifically, a letter dated in July 2004 advised the Veteran of the evidence and information necessary to substantiate his claims, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish an effective date in accordance with Dingess/Hartman, supra.

VA's duty to assist the Veteran has also been satisfied.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran's service treatment records (STRs), private treatment records, and VA outpatient treatment records have been obtained and associated with the claims file. 

VA also provided the Veteran with an adequate medical examination.  The examination was adequate because it contained a history obtained from the Veteran and thorough examination relevant to the applicable rating criteria.  It also addressed the functional effects caused by the Veteran's disability, to include the effects on his occupation. 

There is no indication in the record that additional evidence relevant to the issue decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. at 121-22.  The Board finds that the duty to assist has been met.

A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Legal Criteria

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2015).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015). 

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1 , 4.2, 4.41 (2015).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282   (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999). 

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994).

The Veteran's service-connected neck cyst, status post excision, is rated as 0 percent disabling in accordance with the General Rating Formula for the Skin. 38 C.F.R. § 4.118, DC 7819.  This diagnostic code states to rate as disfigurement of the head, face, or neck (DC 7800), or impairment of function.

During the pendency of this appeal, the criteria for rating scars were revised, effective October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008) (codified at 38 C.F.R. § 4.118 , Diagnostic Codes 7800 to 7805).  The amendment applies to all applications for benefits received by VA on or after October 23, 2008.  See 73 Fed. Reg. 54708 -54710 (Sept. 23, 2008); see also 38 C.F.R. § 4.118.  The Veteran's claim was filed prior to October 23, 2008; however, the introductory paragraph to 38 C.F.R. § 4.118  notes that a veteran who VA rated under Diagnostic Codes 7800, 7801, 7802, 7803, 7804, or 7805 before October 23, 2008 can request review under the revised diagnostic codes irrespective of whether the veteran's disability has increased since the last review.  A request for review pursuant to this rulemaking will be treated as a claim for an increased rating for purposes of determining the effective date of an increased rating awarded as a result of such review; however, in no case will the award be effective before October 23, 2008.  For these reasons, the Board will consider both the "old" and "revised" criteria, construing the claim for increase very broadly to include a request for review pursuant to the change to the rating criteria.

The "old" and "revised" Diagnostic Code 7800 provides a 10 percent rating for scars of the head, face, or neck with one characteristic of disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2002 and 2008).  A 30 percent rating is provided for visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or with two or three characteristics of disfigurement.  Id.  A 50 percent rating is warranted for visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired/d sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement.  Id.  An 80 percent evaluation is provided for visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2002 and 2008).

Under Note (1), the 8 characteristics of disfigurement for purposes of evaluation are as follows: a scar 5 or more inches (13 or more cm.) in length; a scar at least one-quarter inch (0.6 cm.) wide at widest part; surface contour of scar elevated or depressed on palpation; scar adherent to underlying tissue; skin hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); and skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).  38 C.F.R. § 4.118, Diagnostic Code 7800 (2002 and 2008).

Under the "old" Diagnostic Code 7804, a 10 percent rating is warranted for superficial scars that are painful on examination.  38 C.F.R. § 4.118 (2002).  Note (1) provides that a superficial scar is one not associated with underlying soft tissue damage.  Id.  

Under the "revised" Diagnostic Code 7804, a 10 percent rating is warranted for one or two scars that are unstable or painful.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).  A 20 percent rating is warranted when there are three or fourth scars that are unstable or painful.  A 30 percent evaluation is assigned when there are five or more scars that are unstable or painful.  Id.  Note (1) indicates that an unstable scar is one whether, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).

When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

TDIU

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  For the purpose of determining one 60 percent disability, disabilities resulting from a common etiology or a single accident are considered as one disability.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a). 

Where these percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b). 

In determining whether an individual is unemployable by reason of service-connected disabilities, consideration must be given to the type of employment for which the veteran would be qualified. Such consideration would include education and occupational experience.  Age may not be considered a factor.  38 C.F.R. § 3.341.  Unemployability associated with advancing age or intercurrent disability may not be used as a basis for assignment of a total disability rating.  38 C.F.R. § 4.19.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316   (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49   (1990).  The benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Factual Background

The Veteran contends that his service-connected neck cyst residuals are worse than currently reflected by his evaluation of 0 percent.

A review of the Veteran's outpatient treatment records shows that his scar from the removal of his neck cyst has been noted, but no specific characteristics or treatment have been provided.

The Veteran was provided with a VA examination in August 2004.  The examiner noted that the Veteran had a scar on the neck that measured 2.5 centimeters and a cysts that was 2 centimeters by intself and underneath the aforementioned scar.  There was no discussion on the scars functional effects.

The Veteran was provided with an additional VA examination in December 2005.  The examiner noted that the Veteran had a scar on the neck that measured 4 centimeters and a cyst that was beneath the scar and measured 1 centimeter in diameter.  The examiner described the scar as mildly disfiguring.  

The Veteran was provided with an additional VA examination in June 2010.  The examiner noted that the Veteran's neck shows a 2.0 centimeter by 2.5 centimeter, well-defined, non tender circular mass on the posterior neck that is not freely moveable with no superficial dermatologic change.  The examiner diagnosed sebaceous cyst of the neck, with no effects on occupation or activities of daily living.  It was also reported that the Veteran's service connected conditions do not render him unable to secure or follow a substantially gainful occupation.  The examiner also stated that Veteran is amply able to be gainfully employed.  

The Veteran was provided with an additional VA examination in December 2015.  The examiner stated that there is no visible cyst or scar on the Veteran's neck.  The VA examiner stated that there is no functional impairment due to the neck cyst, status post excision.

In a January 2016 addendum opinion to the December 2015 VA examination, the VA examiner, taking all of the Veteran's service-connected conditions in to account, found that  the Veteran's disabilities do not render him unable to secure or follow a substantially gainful occupation.  In support, he provided that the neck cyst, hypertension, tinnitus, and vitiligo of the face and scalp provided no functional impairment.  The traumatic arthritis of the right knee, traumatic degenerative changes, lumbosacral spine with strain, and arteriosclerotic heart disease with cardiomyopathy resulted in no prolonged standing in an employement setting, but that the Veteran would be able to maintain gainful employement in a sedentary setting.

Analysis

Neck

The Board finds that the evidence only supports the criteria for a 10 percent evaluation for the Veteran's service-connected neck scar.  Here, the outpatient treatment records and VA examinations of records show that the Veteran only has one scar that is non tender, with one of the 8 characteristics of disfigurement, being a scar measuring at least one quarter inch (.6 centimeters), and no resulting functional impairment.  In order to warrant a higher evaluation, the Veteran's scar must at least have visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement, which the evidence of record has not even more nearly shown throughout the period of appeal.

Thus, after a consideration, the Board finds that the evidence more nearly approximates the criteria for a 10 percent rating throughout the period of appeal.  38 C.F.R. § 4.7; Gilbert, 1 Vet. App. at 49.

The Board has considered whether staged ratings are warranted but finds that they are not, as the evidence, including the Veteran's credible and probative statements, does not show that there are distinct periods of time where an evaluations in excess of 10 percent are warranted.  The evidence of record does not warrant ratings in excess of those assigned for the Veteran's neck scar at any time during the period pertinent to this appeal.  38 U.S.C.A. § 5110 (West 2014).

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111   (2008).  First, the RO must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate the Veteran's disability picture and that picture has attendant thereto related factors, such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2015). 

The rating criteria adequately contemplate the Veteran's neck scar.  The Veteran's neck scar is manifested by symptoms such as a non tender, linear scar with 1 characteristic of disfigurement, being a scar greater than one quarter inch (.6 centimeters), and no resulting functional impairment. These manifestations are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disability.  As the Veteran's disability picture is contemplated by the rating schedule, the Board need not consider whether the disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  In short, the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  Accordingly, referral for consideration of an extraschedular rating is not warranted.

The Board notes that under Johnson  v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 

In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert, 1 Vet. App. at 49.

TDIU

After reviewing the evidence of record, the Board has determined that the preponderance of the evidence is against the Veteran's claim for entitlement to a TDIU, to include on an extraschedular basis. 

The Veteran filed his claim for TDIU on July 12, 2004.  Initially, the Board notes that the Veteran is currently service connected for a neck cyst at 0 percent, hypertension at 10 percent from July 12, 2004, tinnitus at 10 percent from March 23, 2005, traumatic arthritis of the right knee at 20 percent from July 12, 2004, traumatic degenerative changes, lumbosacral spine with strain, at 20 percent from July 12, 2004, vitiligo of the face and scalp at 30 percent from July 12, 2004, and arteriosclerotic heart disease with cardiomyopathy at 30 percent from July 12, 2004.  The Veteran's combined evaluation is 70 percent from July 12, 2004 and 80 percent from March 23, 2005.  Two of the Veteran's disabilities from a common etiology or body system (arteriosclerotic heart disease and hypertension from the cardiovascular system and traumatic arthritis of the right knee and degenerative changes of the lumbar spine for the musculoskeletal system) total a combined evaluation of 40 percent each.  When considering the total combined ratings are 70 percent and 80 percent respectively and there is at least one combined rating from a common body system that totals 40 percent, the percentage requirements for a TDIU under 38 C.F.R. § 4.16(a) have, thus, been met.  

Nonetheless, the Schedule directs that, in addition to the rating evaluation totals being met, total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected.  38 C.F.R. § 4.16(a). 

The central inquiry is "whether a veteran's service-connected disability alone is of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to a veteran's education, special training, and previous work experience, but not his age or the impairment caused by non-service connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2015); see also Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

Considering the pertinent evidence in light of the above, the Board finds that the criteria for a TDIU are not met. 

The Board acknowledges that the Veteran has claimed to have been unemployed during the time pertinent to this appeal.  However, as indicated above, unemployed does not mean unemployable. 

A review of the medical evidence of record as well as the Veteran's statements show that, despite the Veteran's umemployement, he actually has the potential for gainful employement.  In a September 2015 statement from the Veteran, he indicated that, upon retirement from the Air Force in 1979, he had a bachelor's degree in history, a master's degree in international relations, a master's degree in business administration, and enough college credits for an associate's degree in construction technology.  He also stated that he possessed qualifications as a paralegal and a tax preparer with over 20 years of experience.  He has also worked in the federal government for the Department of Defense as a contract specialist and also served as a supervisor.  Thus, the Veteran's experience and education alone make him a candidate for several different fields of work, to include both physical and sedentary positions.

Additionally, VA examinations in 2010 and 2015 both found the Veteran to be capable of substantially gainful employment, particularly in a sedentary setting when taking his service-connected disabilities into account.  Thus, considering the Veteran's ample experience in sedentary positions, as discussed above, it is highly likely that he would be qualified for many different employment opportunities that would not be inhibited or otherwise prevented by his service-connected disabilities only.
 
Based on the above, the Board finds that the evidence does not show the Veteran to be incapable of performing the tasks that comport with his education and occupational experience. 

Thus, a TDIU is not demonstrated by the record as the evidence of record fails to show that the Veteran is unemployable. 

The Board has considered whether the Veteran's claim should be referred to the Compensation and Pension director for consideration of entitlement to a TDIU on an extraschedular basis under 38 C.F.R. § 4.16(b).  When there is plausible evidence that a Veteran is unable to secure and follow a substantially gainful occupation, without any affirmative evidence to the contrary, a Veteran's case is eligible for consideration under 38 C.F.R. § 4.16(b) by referral to the Compensation and Pension Director.  In this case the criteria for referral have not been met as the preponderance of the evidence is against the Veteran's claim for a TDIU on an extraschedular basis. 

As the evidence fails to establish that the Veteran's service-connected disabilities preclude substantially gainful employment, the criteria for a TDIU are not met, and the claim must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim for a TDIU, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to a 10 percent evaluation, but no higher, for status post excision is granted.

Entitlement to a TDIU is denied.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


